Citation Nr: 1818277	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for weakness of the left leg.

2.  Entitlement to an initial disability rating greater than 30 percent for dysphagia.

3.  Entitlement to an initial disability rating greater than 10 percent for weakness of the right leg.

4.  Entitlement to an initial disability rating greater than 10 percent for weakness of the right arm.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs.  The Veteran has moved several times since then jurisdiction of this case currently resides with the RO in Togus, Maine.  It appears he has again moved to Washington State. 

One of the reasons for the most recent remand was to allow the Veteran's attorney to properly withdraw his representation of the Veteran, which he had been attempting to do.  Upon remand, the attorney was reminded of the procedures for withdrawing representation, and informed that he must notify the Veteran in writing of his intention to withdraw.  There is no indication that the attorney has made any such attempt to contact the Veteran; therefore, he continues to be the Veteran's representative in this matter. 

In December 2012, September 2014, January 2015, July 2015, and again in June 2017, the Board remanded this appeal for further development and consideration.


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA compensation examination in November 2017; the notice of the examination was mailed to the Veteran's current address of record and was not returned as undeliverable by the postal service.

2.  The Veteran failed to report for the scheduled examination.


CONCLUSION OF LAW

Because the Veteran failed to report for an examination scheduled to support a claim for increase, the claim must be denied by operation of law.  38 U.S.C. §§ 501, 5107 (2012); 38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for relapsing-remitting multiple sclerosis.  He carries a 90 percent combined disability rating and has been awarded a total disability rating based upon individual unemployability.  His VA medical records reflect that the disease has progressed and worsened over the years that this appeal has been ongoing.

As noted above, this matter has been remanded five times previously, all for the purposes of scheduling the Veteran for new VA examinations to determine his current level of impairment.  Multiple difficulties and sub issues have arisen, because the Veteran has moved multiple times since the inception of this appeal, and has consistently failed to notify the VA of his new addresses.  

Most recently, the Board ordered the AOJ to request the Veteran's current address from his bank.  An address in Washington State was provided.  Mail sent by VA to this address was not returned as undeliverable by the post office.  The AOJ scheduled the Veteran for the VA examinations requested by the Board and provided notice of the examination to the same address.  The Veteran failed to report for the scheduled examination, however.  He has not contacted the VA in many years, and has not responded to any VA correspondence in many years.

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

In this case, the VA has been attempting for years to provide the Veteran with a VA examination for the purpose of ascertaining his current level of impairment.  Previously, there was some question as to whether the Veteran was receiving the notice of these examinations and the Board rightfully remanded to ensure due process to the Veteran.  It is the responsibility of Veterans to cooperate with VA, to include informing VA of any change in address.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran has not done this in many years.  Nevertheless, the VA has attempted to keep in touch with him.  

The Board holds that the most recent attempt to contact the Veteran for purposes of notifying him of the scheduled examination was sufficient, as his bank provided the current address they had for him, and the notification letter was not returned as undeliverable by the postal service.  Furthermore, "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  

The Veteran has not shown, or attempted to show, good cause for failing to report for the most recent examination scheduled.  Applying the governing regulation then, yields the conclusion that his claims for increased ratings must be denied.  38 C.F.R. § 3.655(b).  





Continued on next page



ORDER

An initial disability rating greater than 40 percent for weakness of the left leg is denied.

An initial disability rating greater than 30 percent for dysphagia is denied.

An initial disability rating greater than 10 percent for weakness of the right leg is denied.

An initial disability rating greater than 10 percent for weakness of the right arm is denied.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


